FILED
                            NOT FOR PUBLICATION                             FEB 19 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARIA G. NAVARRO-FIGUEROA,                       No. 10-70132

              Petitioner,                        Agency No. A030-480-098

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 6, 2014
                               Pasadena, California

Before: SCHROEDER and CLIFTON, Circuit Judges, and COGAN, District
Judge.**

       Maria Navarro-Figueroa petitions for review of the decision of the Board of

Immigration Appeals (“BIA”) finding her removable for having assisted an




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Brian M. Cogan, United States District Judge for the
Eastern District of New York, sitting by designation.
undocumented alien in entering the United States. See 8 U.S.C. § 1227(a)(1)(E)(i).

We deny the petition.

      Navarro-Figueroa contends that the BIA erred in relying on three I-213

forms and a G-166 report of investigation because those documents contained

statements obtained in violation of 8 C.F.R. § 287.3(c). Section 287.3(c) provides

that an alien who has been “arrested without warrant and placed in formal

proceedings” must be informed that she has a right to counsel and that statements

she makes may be used against her. Formal proceedings commence with the filing

of a notice to appear in the immigration court. Samayoa-Martinez v. Holder, 558

F.3d 897, 901–02 (9th Cir. 2009). Because Officer Rivera questioned Navarro-

Figueroa before a notice to appear was filed in the immigration court, Navarro-

Figueroa was not entitled to be informed of her rights.

      Substantial evidence supports the BIA’s determination that Navarro-

Figueroa affirmatively assisted Beatrice Perez-Ceja in entering the United States in

violation of law. The immigration forms and the testimony of Officer Rivera

indicated that Navarro-Figueroa met with Perez-Ceja in Tijuana and agreed to

drive Perez-Ceja to Los Angeles after she crossed the border, knowing that Perez-

Ceja lacked permission to enter the United States legally.

      Petition DENIED.


                                          2